PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/992,648
Filing Date: 13 Aug 2020
Appellant(s): Wincor Nixdorf International GmbH



__________________
Ray Meiers (Reg. No. 51,081)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/31/2022 appealing from the Office Action mailed 11/16/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 are rejected under 35 U.S.C. §102

(3) Response to Argument
	The Appellant’s arguments and remarks filed 3/31/2022 in response to the final rejection dated have been fully considered.  However they are not persuasive.

	(1)  It is the Appellant’s position that the examiner is construing claim 1 to include limitations that are not recited in claim 1 and the rejection is based on improperly reading unwritten limitations into the claim (see pages 12 and 15 of the Appellant’s brief).  The examiner respectfully disagrees.  The claim must be given their broadest and reasonable interpretation in light of the specification.  The claim language recites “a product scanning device to scan one or more first products”, and thus can be broadly and reasonably interpreted as a barcode scanner that scans one or more first products (i.e. that scans a barcoded product).  Additionally, this is a reasonably interpretation especially since the Appellant has directed the examiner to para. [0027] of the Appellant’s specification which explicitly gives a barcode scanning device as an example of the scanning device.  Thus, the limitation “product scanning device” has been broadly and reasonably interpreted as a barcode scanner (e.g. barcode scanner 12 of Susaki et al. [0017], [0054]).  As such, it is the examiner’s belief that the limitation “whereby a customer is not required to scan the one or more of the one or more second products for the one or more of the one or more second products to be added to the list of products to be purchased” is not precluded from being interpreted as being “whereby a customer is not required to scan with the product scanning device the one or more of the one or more second products for the one or more of the one or more second products to be added to the list of products to be purchased”.  More specifically, the claim language is broad, and therefore does not require claim to be interpreted as “not required to scan by any scanning device”.  The claim language does not preclude the examiner’s interpretation of  “not required to scan” to be “not required to scan by the product scanning device”, especially in view of the previous limitation that requires a product scanning device to scan one or more first products.  The examiner has interpreted “one or more second products” as being non-barcoded products as described in Susaki et al. (“commodity such as fruits and vegetables to which no barcode is attached”, [0054]).  Since Susaki et al. does not teach that the non-barcoded products are scanned using barcode scanner 12, Susaki et al. is considered to meet this particular limitation.  Susaki et al. additionally uses object recognition processing and weight changes ([0066]-[0082], [0086], Figs. 3 and 4, Step J1, Act 12-24) for adding the one or more second products (non-barcoded products) to the list of products to be purchased (commodity list) (the commodity codes of the candidate list of the one or more second products is added to the commodity list) ([0083], [0084], [0087]).  The one or more second products (non-barcoded products) is not added to the list of products to be purchased by scanning the non-barcoded products with the barcode scanner 12.  
In summary, the claim language “product scanning device to scan” and “not required to scan” is broad.  Thus, the barcode scanner 12 of Susaki et al. can broadly and reasonably be interpreted as “a product scanning device”.  The Appellant’s belief that examiner reading unwritten limitations into the claim is confusing in that it is unclear how this argument prevents the examiner from interpreting this broad claim language of “product scanning device” from being a barcode scanner.  The clam language does not require “product scanning device” to be interpreted as having to be all types of scanning devices in order to read on the claim limitation, i.e. the prior art is not required to teach all and every type of scanning device to meet the limitation “product scanning device”. The claim language merely requires the prior art to teach at least one type of scanning device to meet the claim limitation.  Therefore, the claim language does not require the interpretation of “not required to scan” to be “not required to scan by any and all scanning devices”.  Since the claim limitation requires a “product scanning device to scan” one or more first products, it is not unreasonable for the examiner to interpret “the customer is not required to scan one or more second products” with being respect to the customer not being required to scan the one or more second products using the product scanning device.
It is also the Appellant’s position that the specification does not disclose the “one or more second products” as being products that do not bear barcodes, and that paragraphs [0023] and [0031] of the Appellant’s specification discloses the second products can be referred to as point-of-sale (POS) products and POS products can be as impulse products such as chocolate, snacks, chewing gum or candy, or may be high margin products such as electronic accessories, fashion jewelry or the like (see pgs. 14 and 15 of Appellant’s arguments).  The examiner notes that paragraphs [0024] and [0025] of the Appellant’s specification recite “Market products may be offered in certain areas of a market, e.g., distant from the self-checkout terminal. Examples for market products are essential goods, emergency goods or staple goods. Essential goods are those the customer needs and are usually purchased because the customer had planned to. Bread, eggs, soap, toothpaste, and soap, for example, are essential goods. Any product that represents a dominant portion of the consumer's diets may be categorized as a staple products. Flashlights, candles, and umbrellas, for example, may be categorized as emergency products. Buying emergency products may be triggered by a sudden or desperate need, i.e., in an emergency. The market product may be offered to be collected by the customer, e.g., using a bag, cart, basket or the like. Thereafter, the customer transports all collected market products to the self-checkout terminal in order to scan them.  It should be understood that certain types of products may be categorized as POS products or likewise as market products, for example, depending on the kind of market, the market layout, market strategy or the type of customers. Thus, the following reference made to each of POS products or market products may be understood to be applicable to any kind of product, which according to the circumstances, may be categorized as POS products or market products.”  As such, the specification provides various examples of “second products”, where “impulse products” and “high margin products” are merely examples of the second products.  The specification does not provide not a special definition of the term “second product”.  It appears the Appellant is importing the specification into the claim language, which is impermissible.  Therefore, given the broadest and reasonably interpretation, the term “second products” can be interpreted as products that are not scanned with the product scanning device, e.g. non-barocded products.  Therefore, it is the examiner’s belief that the claim language does not preclude the interpretation of “second products” from being “commodity such as fruits and vegetables to which no barcode is attached” from Susaki et al. ([0054]).  

(2)  It is the Appellant’s position that Susaki et al. does not disclose the displaying recitation (i.e. “displaying second purchase information in response to the one or more of the one or more second products being removed from the product storage”).  The examiner respectfully disagrees  Susaki et al. discloses generating a candidate list of the list of commodities for one or more second products (non-barcoded commodities) ([0054], [0066], [0067], [0069]), and this candidate list is displayed to the customer to be confirmed ([0072], [0083], [0084], [0086], [0087]).  Susaki et al. teaches when the customer confirms the displayed candidate list is correct, the second products on table 21 are removed and added to weighing unit 2 to measure weight differences and compare to previously measured weight ([0072], [0073], [0075]-[0081]).  When the difference in weight is coincident upon a previous measured weight value, a commodity list is updated so that it includes the commodity codes of the commodities in the candidate list ([0082], [0083]).  Thus, the list of products to be purchased (commodity list) is updated to include the second purchase information (commodity codes of candidate list/contents of the candidate list) ([0069], [0083], [0084], [0086], [0087]).  Susaki et al. also describes that a collective registration screen is displayed for a customer to confirm the result of the collective registration by the object recognition operation and also shows contents of the candidate list and informs the customer that purchase registration has been performed on the commodities included in the candidate list, and that the collective registration screen can be displayed together with the registration screen for comparison and confirmation ([0084]).  Therefore, these second products (non-barcoded products that are added using object recognition and measuring weight of the products) are displayed on a screen to the customer ([0054], [0066], [0067], [0069]-[0072], [0083], [0084], [0086], [0087]). As iterated above, since the update to the commodity list (list of one or more second products to be purchased) occurs after the customer correctly transfers all the commodities from table 21 to the weighing unit 2 and a difference between a second measured value after the change and variable weight W2 is coincident with a previous weight value W1 ([0066], [0082]), the commodity codes of the commodities in the candidate list/contents of the candidate list (second purchase information) is added to commodity list (the list of all commodities to be purchased) in response to the removal of the one or more second products from the product storage device (e.g. tables 21, 22) (i.e. based on the commodities being transferred from tables to weighing unit 2) ([0066], [0082]).  Additionally, Susaki et al. does note use the product scanning device (barcode scanner 12) to scan the one or more second products (non-barcoded products) for the one or more second product to be added to the commodity list.  As such, the customer is not required to scan the one or more second products with the product scanning device to add the one or more second product to the list of products to be purchased.  Therefore, it is the examiner’s belief that Susaki et al. discloses the claimed displaying recitation.
It is additionally the Appellant’s position that the examiner has dismissed the Appellant’s argument that the displaying recitation is not disclosed, and thus the rejection of claim 1 is improper since no reference of record discloses the displaying recitation.  The examiner respectfully disagrees.  The “displaying” recitation was amended such that the “whereby” clause was newly added in the response filed 8/4/2021 to the claim limitation.  It is the examiner’s belief that this was addressed in the examiner’s response to arguments, section 15, pgs. 11-12 of the Final Rejection mailed 11/16/2021.  The Appellant’s arguments/remarks submitted on 8/4/2021 recited multiple paragraphs of Susaki et al. and explicitly argued on pg. 12 of Appellant’s arguments/remarks submitted 8/4/2021, “Paragraph [0072] discloses the CPU 31 waiting for a confirmation from the customer to move products from a "candidate" screen to a "registration" screen. The candidate screen shows a list of items that can be added to a "registered" list of items for purchase which is shown on the registration screen. The paragraph does not disclose how items come to be on the candidate screen. The paragraph discloses that an item comes to be on the registration screen by input of the customer and not by removal of an item from a storage device. Therefore, it is respectfully submitted that paragraph [0072] does not disclose adding second purchase information to the list of products to be purchased when the one or more of the one or more second products is removed from the product storage device.”, as well as further arguing on pg. 15 of the Appellant’s remarks submitted 8/4/2021, “Therefore, it is respectfully submitted that paragraph [0084] does not disclose adding second purchase information to the list of products to be purchased when the one or more of the one or more second products is removed from the product storage device.”   In view of the provided arguments, the “Therefore” statements appeared to emphasize the Appellant’s arguments/remarks that Susaki et al. does not disclose “adding second purchase information to the list of products to be purchased when the one or more of the one or more second products is removed from the product storage device.”, rather than a “displaying” limitation.   Nevertheless, it is the examiner’s belief that these particular arguments were addressed in section 15, pages 11-12, of the Final Rejection mailed 11/16/2021.
More specifically, the examiner’s response to arguments on pages 11-12 of the Final Rejection mailed 11/16/2021 explicitly explained “Susaki et al. teaches that a candidate list is a list of commodities recognized by the object recognition processing (Act 15) ([0069], Fig. 4).  Susaki et al. additionally teaches that if a customer correctly transfers all the commodities removed from the table 21 to weighing unit 2, and the difference between a second measured value after change and the variable W2 is coincident with the variable W1, then Act 22 occurs where the commodity list is updated i.e. CPU 31 adds all the commodity codes of the commodities included in the candidate list to the commodity list.  Therefore, second purchasing information (e.g. all the commodity codes of the commodities in the candidate list) is added to the commodity list and the registration screen is updated to reflect the update of the commodity list. ([0082], [0083], Fig. 4).  Thus added purchase information of the second product is added based on the removal of the second product, i.e. the second product necessarily has to have been removed from table 21 for the update to occur and thus for all the commodity codes of the commodities included in the candidate list to be added to the commodity list.”  Thus, the Final Rejection specifically addressed that that the commodity list is updated to include commodity codes of commodities in the candidate list (the candidate list being a list of commodities recognized by object recognition processing) and a registration screen is updated to reflect the update of the commodity list, as well as the added purchase information of the second product is added based on the removal of the second product since the second product has to be removed from the table 21 and added to weighing unit 2 to determine weight differences and if they match a previous weight in order to update the commodity list.  Additionally, the Final Rejection addresses that the scanning device 12 is not used to scan the one or more second products (fruits/vegetables without barcodes) (see pg. 12-13 of Section 15 of the Final Rejection mailed 11/16/2021).  Thus, it is the examiner’s belief that the Appellant’s argument of the displaying recitation was addressed in the Final Rejection.
It is the Appellant’s position that every item on a displayed commodity list will have been previously scanned.  However, it is the examiner’s position that a non-barcoded product is not scanned with barcode scanner 12, and that barcode scanner 12 scans barcoded products, as taught by Susaki et al. ([0017], [0054]).   As indicated above, the interpretation of “not required to scan” has been interpreted as being with respect to not required to scan with the product scanning device.  Therefore, it is the examiner’s position that not every item on a displayed commodity list will have been previously scanned by the barcode scanner 12.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SUEZU ELLIS/Primary Examiner, Art Unit 2876        


                                                                                                                                                                                                Conferees:
/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876    

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                            
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.